Per Curiam:

This case is brought to this court upon what is supposed to be a case-made for the supreme court, and not upon any transcript of the record or proceedings of the court below. It appears from this case-made and the petition in error, that the judgment of the court below, which the plaintiff in error now seeks to have reversed, was rendered at the October term of the district court of Cloud county, in 1880. The judgment was in fact rendered, and the proceedings connected therewith were in fact had, on November 12, 1880. The time for making a case for the supreme court was not extended by the court below, or the judge thereof, and it does not appear that the plaintiff in error asked or desired to have such time extended. On January 18, 1881, the plaintiff in error had completed his case for the supreme court, and served the same upon counsel for defendants in error; and on April 25, 1881, the case was settled, and signed by the. judge of the district court. Such a case is a nullity. The case, in order to be of any validity, must, “ within three days after the judgment or order is entered, be served upon *70the opposite party or his attorney,” unless the time for making and serving the case is extended by the court or judge. (Civil Code, §548.)
The case will be dismissed from this court.